Citation Nr: 0125334	
Decision Date: 10/26/01    Archive Date: 10/29/01	

DOCKET NO.  00-17 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the severance of service connection for post-
traumatic stress disorder was proper.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from January 1969 to 
October 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs which severed service connection for post-
traumatic stress disorder (PTSD) effective December 1, 1999.  
Service connection was originally granted for PTSD in March 
1995, at which time a total (100 percent) schedular 
evaluation was assigned from November 29, 1994, the date of 
receipt of a reopened claim for service connection.  

In June 1999, the RO issued a rating decision proposing that 
service connection for PTSD be severed pursuant to 38 C.F.R. 
§ 3.105(d).  The veteran was notified of the proposed action 
by letter and offered a period of 60 days in which to submit 
evidence or argument to contest the severance.  The veteran 
testified at a hearing at the RO in August 1999.  In its 
August 1999 rating decision, the RO held that the 
requirements for proper documentation of a stressor for PTSD 
had not been satisfied and that the granting of service 
connection for PTSD had therefore been clearly and 
unmistakably erroneous.


FINDINGS OF FACT

1.  A March 1995 RO rating decision granted service 
connection for PTSD effective in November 1994.

2.  The RO granted service connection without verifying 
whether the veteran was a combat veteran or was exposed to 
claimed in-service stressors for PTSD.

3.  In June 1999 the RO proposed that service connection for 
PTSD be severed.

4.  Additional evidence received following the severance 
proposal consisting of testimony by the veteran and the 
results of attempted stressor verification has resulted in no 
credible evidence that the veteran was exposed to an 
in-service stressor for PTSD.

5.  The granting of service connection without proper 
consideration of the evidentiary prerequisites represented a 
misapplication of the law and led to an undebatably incorrect 
adjudicative result.


CONCLUSION OF LAW

The severance of service connection for PTSD was proper since 
the original grant of service connection for PTSD was clear 
and unmistakably erroneous and PTSD was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.105(d), 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's report of separation shows that he served in 
Vietnam from October 1970 to October 1971.  He received no 
awards or decorations consistent with combat service and his 
occupational specialty, since January 1970, had been 
switchboard operator.  His personnel records reflect that he 
was assigned the military occupational specialty of 
switchboard operator in June 1969 and attended that school 
for two months.  His assignment was never changed.  He served 
as a telephone switchboard operator and was assigned to a 
communications unit at Phu Lam during his entire period of 
service in Vietnam.  He was never placed in flying status.  

Service department medical records show that in February 1969 
the veteran was seen at a dispensary for complaints of pains 
in his heart, headache and dizziness of three weeks duration.  
A probable anxiety reaction was noted.  An impression of 
psychophysiological reaction was recorded.  On his separation 
examination of October 1971 he reported that he had been a 
switchboard operator for 30 months, including during the last 
6 months.  

In April 1973 the veteran submitted an original claim for VA 
disability compensation, identifying "nerves" as the disorder 
for which he sought service connection.  He reported having 
received treatment in March 1973.

The veteran was hospitalized by the VA in March and April 
1973 with a chief complaint of depression following the death 
of his son in a car accident in December 1972.  He claimed a 
30-pound weight loss during the preceding month, 
sleeplessness, despondency, hopelessness and an attempted 
suicide three days before admission.  A problem with alcohol 
was noted and the veteran had used LSD and other illicit 
drugs in the past.  The diagnoses at discharge were alcohol 
addiction and reactive depression.

Service connection for a psychiatric disorder was denied by a 
rating decision of June 1973.  The veteran did not appeal the 
denial.

The veteran filed a claim in September 1987 for service 
connection for various disorders, including PTSD.  By an 
October 1987 letter, the RO advised him that additional 
evidence was required to process the claim, including 
complete and detailed information concerning specific 
incidents claimed as PTSD stressors.  

The veteran underwent a VA psychiatric examination in 
December 1987.  The examiner had the C-file available for 
review and noted that the veteran had worked as a switchboard 
operator in Vietnam and had not been involved in combat, 
although he dated the onset of some of his complaints to his 
military time.  The examiner did not believe that the veteran 
met the criteria for PTSD.  He did not seem to have had a 
particularly stressful military experience and had had post-
service problems with depression and alcoholism.  The veteran 
stated that he stayed sober by not having alcohol around him 
and by not associating with people who were drinking.  He 
described symptoms of a chronic depression or dysthymic 
disorder with poor sleep, difficulty concentrating, social 
withdrawal, lack of pleasure, pessimistic mood and desire for 
social isolation.  He described a dislike of crowds and 
recurrence of several panic attacks.  The diagnoses were 
dysthymic disorder, agoraphobia with panic attacks, and 
alcoholism, by his own definition.  

In a February 1988 statement, the veteran stated that in 
Vietnam he had worked at a switchboard for official calls to 
the United States, and claimed that he worked short hours 
because of the stress.  He did not remember his division, 
regiment, battalion or company.  He related that "in [his] 
head" he remembered being somewhere else and flying in 
helicopters as a door gunner on night assault and taking 
lives.  For years he had been unable to explain that part of 
his life to himself or his family.  He was certain that he 
was taken to Saigon to a hospital by four officers the day 
before he was to leave but was not sure why.  He related that 
his wife and parents had told him that some kind of 
investigation was undertaken because they did not know where 
he was.  He recalled that after returning home he had 
nightmares, anxiety and depression.  He recalled an incident 
after service in which he did not know where he was and laid 
down under some bushes.  When the police came with 
flashlights he heard them speaking Vietnamese and thought he 
was going to die.

Service connection for PTSD was denied by a rating decision 
of April 1988.  The veteran did not appeal this 
determination.

The veteran requested in February 1992 that his claim for 
service connection for various disorders, including PTSD, be 
reopened.  He underwent a VA psychiatric examination in 
January 1993.  The history provided at the examination was 
based on the veteran's statements.  He reported that while in 
Vietnam he had worked as a switchboard operator in a 
communications headquarters for the entire 12 months and was 
not in any combat operations.  When asked what he did and 
what he saw, he stated that his mind had gone blank and that 
he could not really remember what happened.  He recalled that 
helicopters went over at night and he talked about a friend 
who he heard had been tortured and killed.  He had not 
witnessed these events.  The examiner evaluated him as 
guarded, evasive and apparently blocking when asked specific 
questions about combat in Vietnam.  On examination, the 
clinical impressions on Axis I were alcohol abuse in 
remission, marijuana abuse in remission, and major 
depression.  On Axis II a paranoid personality was reported.  
The claims file was reviewed after the examination and, based 
on the examination and review of the file, the examiner 
concluded that PTSD could not be diagnosed.  The veteran's 
primary difficulty related to the abuse of alcohol and 
marijuana.  His claimed stressors from Vietnam could not be 
substantiated and he had related a number of post-service 
stressors.  

VA outpatient treatment records dated from February to July 
1993 include entries from a mental health clinic.  A clinical 
impression recorded in June 1993 included PTSD, generalized 
anxiety disorder and dysthymia.  

The veteran underwent a VA psychiatric examination in August 
1993.  When asked about experiences in Vietnam that led him 
to feel he had PTSD, he stated that he did not want to talk 
about them.  The examiner was unable to elicit symptoms of 
PTSD.  The clinical assessments on Axis I and Axis II were 
the same as those recorded at the January 1993 examination.

By a rating decision of September 1993, the RO denied service 
connection for PTSD.  The veteran did not appeal this 
determination.

In November 1994 the veteran again requested that his claim 
for service connection for PTSD be reopened.  An accompanying 
typed narration, which he signed, claimed that in 1971, while 
on working on the switchboard, he had spoken to a commander 
of the "227th 1st CAV (assault helicopter) air mobile" in 
Phov Vinh and had volunteered to transfer.  He believed that 
his base camp was Song Be. Although he was in Vietnam for a 
year, he was with the 227th for only 3 or 4 months.  He 
claimed that he had flown reconnaissance of enemy bases in 
Cambodia as well as "sniffer" missions at night.  He claimed 
that he had flown combat assaults and Medevacs in the Rung 
Sat special zone and in the Mekong Delta, areas in which he 
always took on fire.  He stated that he volunteered to fly 
night assaults which were more dangerous and that he served 
as a door gunner.  He claimed that in about April 1971 the 
helicopter carried out the dead from Qui Nhon.  He described 
an event involving a specialist 4 who had been fatally 
injured; claiming that he had had to hold the man's guts 
inside of him and watch him die.  He related that in Tay Ninh 
Province around the Cambodian border they took heavy fire 
while clearing an area for ground troops.  In May 1971 the 
helicopters were called in on a massive air attack in the 
area called Parrots Beak in Southeast Cambodia where they 
helped to medevac.

The veteran underwent a VA examination in February 1995.  The 
examiner described the veteran's service in Vietnam as being 
on assault helicopters as a door gunner.  His duties were to 
strafe areas, medivac people out and resupply areas.  He 
reported seeing women and children on fire from phosphorus 
grenades when they burned villages and claimed that he had 
shot and killed people when he saw them on fire so that they 
would not have to suffer.  The diagnosis on Axis I was PTSD, 
severe, major depressive episode.  The examiner did not note 
that the claims file had been available for review.

In a rating action by the RO in March 1995 service connection 
was granted for PTSD and a 100 percent rating was assigned 
from November 1994.

In January 1997, the veteran was hospitalized by the VA for 
PTSD and ethanol abuse.  VA outpatient treatment records 
bearing various dates through early 1998 include diagnoses of 
PTSD, generalized anxiety disorder, dysthymia and alcoholism.  
The veteran participated in a PTSD treatment program.

A memorandum asking for a reconciliation of the diagnosis was 
placed in the file in late 1997 or early 1998.  Apparently 
based on a review of the claims file, the memo asserted that 
the veteran had not had combat service and that he had not 
served either as a door gunner or in a helicopter squadron 
and concluded that he did not have PTSD.  

The veteran was hospitalized at a VA facility in March and 
April 1998 following an evaluation by a PTSD team in January 
1998.  The diagnoses on Axis I were PTSD, major depressive 
disorder (unipolar recurrent) and history of alcohol abuse in 
remission.

A report of contact dated in July 1998 describes a telephone 
conversation between personnel at a VA medical facility and 
the RO indicating that the veteran had filed a complaint 
against the hospital alleging some type of discrimination 
against combat veterans and that investigation had determined 
that the veteran was not a combat veteran and had no history 
of combat experiences.  

At a VA psychiatric examination in October 1998, the veteran 
claimed that he had served with the 1st Cavalry and had been 
a door gunner.  He claimed that a good friend of his had been 
killed at about the time when he, the veteran, arrived home.  
The assessments on Axis I included post-traumatic stress 
disorder, major depression, and alcohol abuse in remission.

In January and May 1999, the RO submitted a request to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for additional information concerning the 
veteran's military service, including verification of service 
with the "227th 1st Calvary".  In May 1999 the USASCRUR 
reported that it was unable to document that the veteran had 
been assigned to the 227th Assault Helicopter Battalion.  
Copies of documents entitled Operational Report-Lessons 
Learned pertaining to that unit for the period from 
November 1, 1970, through April 30, 1971, were enclosed.  The 
letter noted that the Center for Unit Record Research had 
been unable to document that the veteran had been assigned to 
the 227th, or flew the missions he had claimed.  The USASCRUR 
was able to verify only that the veteran had been a telephone 
switchboard operator assigned to a signal unit.  It indicated 
that veterans claiming door gunner duty were required to 
provide additional information concerning such service, 
including the circumstances of the duty, whether training was 
received in Vietnam or in the United States, the frequency of 
such duty and the number and type of missions in which he had 
participated.

At an August 1999 hearing at the RO, the veteran testified 
that he had volunteered for door gunner duty because he was 
young and wanted to see "what it was like."  He related that 
in a casual conversation the commander of the 227th, had 
asked whether he wanted to come along and that shortly 
afterwards a chopper showed up and took him to Phu Binh 
Province where he spent the next 3 or 4 months.  He claimed 
to have been trained on the M60 machine gun at Fort Campbell, 
Kentucky.  He could not recall the dates of specific events.  
He described having performed medevac operations in which the 
dead were carried out by ropes.  He was unable to remember 
dates.  He could not recall whether he had been officially 
released from his Phu Lam assignment or given TDY orders 
allowing him to go to the 227th.  He stated that the missions 
involved both Huey and Chinook helicopters.  He could not 
recall whether he received hazardous duty pay but believed 
that he must have.  He testified that when he returned to the 
United States he had to fly on a plane carrying dead bodies.

The veteran underwent a VA examination in February 2000.  He 
related that he had problems remembering events in Vietnam 
because after he came back to the United States he was 
psychiatrically hospitalized in Memphis due to a nervous 
breakdown and had received electroconvulsive shock therapy 
which interfered with his memory.  The Axis I diagnoses 
included major depression, history of alcohol abuse in 
remission, and traits of PTSD.  

II.  Analysis

As an initial matter, during the pendency of this appeal, 
Congress enacted the Veterans Claims Assistance Act (VCAA) of 
2000.  In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary of Veterans 
Affairs, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (now 
codified at 38 U.S.C.A. § 5103A).  VA issued regulations to 
implement the VCAA in August 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA and its implementing regulations essentially provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim and also includes new notification provisions.  
Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.

The record shows that the veteran has been informed of the 
various requirements of law pertaining to the granting of 
service connection for PTSD and severance of service 
connection.  At the time of the original claim for service 
connection for PTSD, the veteran was accorded an opportunity 
to provide full documentation concerning his disability, 
including the stressors for PTSD.  After the severance of 
service connection was proposed, he was advised of the 
information necessary to justify continuation of the PTSD 
award and given an opportunity to submit any additional 
documentation relevant to the proposed action.  He was 
accorded a hearing at the RO in August 1999 at which both his 
representative and the hearing officer asked questions 
designed to elicit additional information concerning the 
central question of whether he was in fact exposed to 
verifiable stressors for PTSD.  It should be noted in this 
regard that, although the USASCRUR indicated that additional 
information regarding the claimed door gunner duty was 
necessary for a proper search to verify claimed combat 
experiences, the veteran has repeatedly stated that he was 
unable to recall the necessary specific information when 
questioned directly about the circumstances of this duty.  In 
view of the inadequacy of his responses and his oft-repeated 
claim of loss of memory regarding specific events and dates, 
it appears that further correspondence with USASCRUR would be 
futile.  Neither the veteran nor his representative has 
identified any additional evidence which would be pertinent 
to the appeal, and which would capable of verification.  The 
Board has identified none from the record.  Under the 
circumstances, the Board is satisfied that the VA has met its 
duty to assist the veteran in the development of facts 
pertinent to the claim pursuant to the VCAA and its 
implementing regulations.

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2000).  Notwithstanding the lack of a 
diagnosis in service, service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertaining to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).  

Generally, service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, the burden 
of proof being upon the Government.  38 C.F.R. § 3.105(d).  
Once service connection has been granted, it can be severed 
only upon a VA showing that the rating decision granting 
service connection was clearly and unmistakably erroneous, 
and only after certain procedural safeguards have been met.  
38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474 
(1997).  Thus, the burden of proof in severing service 
connection is on the Government, and this burden is the same 
as a claimant's burden in attempting to overturn a final 
decision on the basis of clear and unmistakable error (CUE).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  

(1) [E]ither the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there 
was CUE must be based on the record and law that 
existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

The Court has held that the same CUE standard that applies to 
a veteran's CUE challenge to a prior adverse determination 
under 3.105(a)) is also applicable in the Government's 
severance determination under 3.105(d)).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of proof." 
See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned."). See also Graves v. 
Brown, 6 Vet. App. 166, 170 (1994) (holding that clear and 
unmistakable error is defined the same under 38 C.F.R. § 
3.105(d) as it is under § 3.105(a)).  

However, the evidence that may be considered under section 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997); Cf. Venturella v. Gober, 
10 Vet. App. 340, 342-43 (1997).  The Court reasoned that 
because section 3.105(d) specifically contemplates that a 
change in diagnosis or change in law or interpretation of law 
may be accepted as a basis for severance, the regulation 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service connection award 
can be terminated pursuant to section 3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, the VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in the 
factual record."  Venturella, at 342-43.  

In the present case, the Board notes that the procedural 
steps followed by the RO in proposing and effectuating the 
severance of service connection for PTSD satisfied the 
requirements of 38 C.F.R. § 3.105(d).  The June 1999 rating 
decision proposing severance set forth all of the material 
facts.  The veteran was notified of the proposed action and 
was given an opportunity to present additional evidence and 
offer hearing testimony if he chose to do so.  The veteran 
was advised in writing of the evidence required to contest 
the proposed severance.

The RO granted service connection for PTSD in March 1995 on 
the basis of evidence that consisted primarily of a February 
1995 VA examination report and recent outpatient treatment 
records showing a diagnosis of PTSD.  The discussion focused 
on symptoms and diagnoses alone and there was no discussion 
of the evidence concerning the adequacy of the documentation 
of a stressor for PTSD.  It is clear that the examiner at 
that time relied on the accounts provided by the veteran 
concerning the circumstances of his service.  The examination 
report makes no reference to the evidence in the veteran's 
separation report, DD Form 214, his service department 
personnel file or the previous accounts which he had 
provided, all of which are quite inconsistent with the 
history he gave at that time.  No attempt was made to inquire 
as to whether the circumstances of the veteran's service 
included combat or whether incidents claimed by the veteran 
to have occurred in service could be corroborated by official 
records or other evidence.

The adequacy of the evidence of exposure to an in-service 
stressor for PTSD is the central issue in determining the 
propriety of severance of service connection in this case.  
Adjudication of PTSD claims requires consideration of the 
place, type, and circumstances of service.  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
his lay testimony regarding claimed stressors must be 
accepted as conclusive as to their occurrence, and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is "satisfactory" and 
"consistent with the circumstances, condition, or hardships 
of such service."  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
See 38 U.S.C.A. §  1154(b) (West 1991).  Where it is not so 
determined, allegations about the occurrence of stressful 
events in service must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1998);  Doran v. Brown, 6 
Vet. App. 283, 289 (1994);  Zarycki, Id.  See also Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996);  Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  

The question of whether the veteran was exposed to a stressor 
in service is factual in nature, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991);  Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  

Even without consideration of the records subsequently 
obtained from the USASCRUR, there was reason to question the 
veracity of the stressor stories offered by the veteran in 
February 1995.  The separation record and service department 
personnel records clearly and unequivocally show that the 
veteran did not engage in combat service in Vietnam.  Hence, 
his stressor allegations must be corroborated independently 
by credible supporting evidence.  Doran, Zarycki, Id.  The 
stressors upon which the diagnoses of PTSD were ultimately 
based came from the veteran alone, and the stories he has 
provided have changed dramatically over time.  In his first 
written summary, dated in February 1988, he cited only the 
stress of working as a switchboard operator, claiming an 
inability to recall any specifics.  At VA examinations in 
1987 and 1993 he reported that he had had no combat.  By 
1994, however, without any apparent improvement in his 
overall psychiatric status, the veteran had managed to fill 
in the blanks of his memory and was able to offer a lengthy 
and detailed repertoire of combat stories involving events 
that had occurred far away from his switchboard.  The stories 
were of a particularly lurid character, involving commando 
raids, repeated firefights, the death of both military and 
civilian personnel, and apparent atrocities, all of which 
were either not considered or were accepted at face value.

The subsequently received documentation from the USASCRUR 
provides persuasive and compelling evidence that the veteran 
was not present or involved in the combat incidents which he 
has claimed, if indeed they ever occurred.  According to the 
research conducted by USASCRUR, the veteran never served with 
the 227th Assault Helicopter Battalion during the period in 
which he claims to have done so.  This evidence may properly 
be considered in determining the propriety of severance.  
Daniels, Venterella, Id.  The veteran has provided no 
corroboration for his accounts, and has been unable to 
provide any credible additional information that would 
provide a basis for further searches that might potentially 
corroborate his accounts.  

It bears repeating that in 1995, as now, a grant of service 
connection for PTSD required that there be evidence of record 
that reasonably supported the veteran's involvement in an 
in-service stressor.  These provisions were found in the 
Court's case law as well as a VA regulation and the 
provisions of the VA Adjudication Procedures Manual, M21-1 at 
paragraph 50.45, effective January 25, 1989, wherein it was 
specified that the history of a stressor related by the 
veteran himself was insufficient to verify the existence of 
the stressor and that the existence of such stressor must be 
supported.  Manual M21-1 provided for development of stressor 
information from the service department and other sources 
with verification of stressors through the United States Army 
and Joint Services Support Group (ESG) (now known as 
USASCRUR).  

The record shows that the analysis specified in the 
regulation, the manuals, and judicial precedent was not 
followed when service connection was granted or at any time 
before the proposal to sever in June 1999.  While the veteran 
has raised a question as to whether the evidence is 
sufficient to affirmatively establish that he never had the 
requisite combat service or in-service stressors, the Board 
would disagree.  In any case, a finding of CUE is not 
dependent on that specific showing by the Government.  The 
precise legal question at issue is whether the granting of 
service connection was erroneous, and such a grant was 
dependent on the extent to which specifically enumerated 
legal prerequisites were satisfied.  The granting of service 
connection in March 1995 without combat service or, 
alternatively, credible supporting evidence of the occurrence 
of a stressor was a clear misapplication of the legal 
authority in effect at that time.  

Based on the entire evidence of record, the conclusion is 
undebatable that if the PTSD claim had been considered in 
1995 under all of the applicable criteria, the requirements 
of the law would have been unsatisfied.  Service connection 
would not have been granted, and the result of the 
adjudication would have been manifestly different.  The 
granting of service connection for PTSD without stressor 
verification constituted CUE.  Moreover, even after the RO 
undertook stressor evidence development following the 
severance proposal, the veteran did not provide enough 
additional specific information to make possible a further 
search for stressor documentation.  Therefore, even now, the 
veteran does not meet the stressor requirements for an award 
of service connection for PTSD.  38 C.F.R. § 3.304(f).  

Accordingly, the Government has satisfied its regulatory 
burden of establishing that the granting of service 
connection for PTSD was clearly and unmistakable erroneous 
and the severance of service connection is proper.  



ORDER

The veteran's appeal contesting the severance of service 
connection for PTSD is denied.  



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals



 

